per curiam:

Vistas las determinaciones de hecho y las conclusiones de derecho que sirven de base a la sentencia que dictó en este caso el tribunal a quo, con fecha 19 de agosto de 1954, y después de examinar cuidadosamente toda la prueba que consta en autos, estamos convencidos de que los dos errores señalados en su alegato por la parte apelante ca-recen de méritos.
En primer lugar, fué contradictoria la prueba sobre la paternidad, el concubinato y la posesión continua de estado de hija natural. El tribunal sentenciador resolvió el conflicto de pruebas dando crédito a la del demandado-apelado *801y, a nuestro juicio, sus determinaciones de hecho no son cla-ramente erróneas. Por tanto, de conformidad con la Regla 52 de las de Enjuiciamiento Civil (32 L.P.R.A. Ap., R. 52), no podríamos dejarlas sin efecto, sobre todo tratándose de determinaciones de hecho basadas casi exclusivamente en tes-timonio oral. Véanse Carrión v. Tesorero de P. R., 79 D.P.R. 371, 385-386 (1956); United States v. United States Gypsum Co., 333 U. S. 364, 394-395 (1948); United States v. Yellow Cab Co., 338 U. S. 338, 341-342 (1949); 5 Moore, Federal Practice (2d ed. 1951) 2603-2647.
Por otro lado, como cuestión de derecho, la prueba que consta en autos es suficiente para sostener la sentencia de acuerdo con las normas sentadas para determinar (1) la paternidad en casos de filiación; (2) el concubinato a que alude el art. 125, inciso 3, del Código Civil — -31 L.P.R.A. see. 504 — ; y (3) la posesión continua de estado de hijo natural a que sé refiere el inciso 2 del mismo artículo (aun aplicando la doctrina de la preponderancia de la evidencia, que es la más favorable para la demandante-apelante). Véanse Sánchez v. Díaz, 78 D.P.R. 811 (1955); Figueroa v. Díaz, 75 D.P.R. 163 (1953); Miranda v. Cacho, 66 D.P.R. 550 (1946).

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Belaval no intervino.